    Case 20-18488-MBK            Doc 620     Filed 01/04/21 Entered 01/04/21 15:19:54             Desc Main
                                            Document     Page 1 of 3
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)



                                                                          Order Filed on January 4, 2021
                                                                          by Clerk
                                                                          U.S. Bankruptcy Court
                                                                          District of New Jersey




In Re:                                                    Case No.:           20-18488 (MBK)
  CONGOLEUM CORPORATION.
                                                          Hearing Date:       December 30, 2020


 BATH IRON WORKS CORPORATION,                             Adv. No.:           20-01439 (MBK)

                                                          Judge:              Michael B. Kaplan

                 Plaintiff(s)
v.
  CONGOLEUM CORPORATION


                             Defendant(s)
               ORDER DENYING MOTION TO APPROVE SETTLEMENT
                                  CAPTION OF ORDER

                                                                                    2
         The relief set forth on the following pages, numbered two (2) through ___________ is
         hereby ORDERED.




DATED: January 4, 2021
      Case 20-18488-MBK           Doc 620     Filed 01/04/21 Entered 01/04/21 15:19:54               Desc Main
                                             Document     Page 2 of 3
Page:2


             11-43646(MBK)
Case No.: 20-18488
Caption Of Order: ORDER
                  ORDERTO  HOLD PAM
                         DENYING    MANTOOTH,
                                 MOTION       PETITION
                                        TO APPROVE     PREPARER,
                                                    SETTLEMENT
                               IN CONTEMPT OF COURT




  UPON
This     thehaving
     matter  hearingcome
                     on this  Court's
                           before   the Order
                                        Court to
                                              onShow    Cause
                                                  a Motion    Why Petition
                                                           seeking  entry of Preparer     Pam Mantooth
                                                                                an order approving         Should(ECF No.
                                                                                                     settlement
483 in Case No. 20-18488 & ECF No. 22 in Adv. Pro. No. 20-01439); and the Court having reviewed the
  Not Be Held
submission      in Contempt
            of the parties andforthe
                                   Failure to File
                                     evidence  andMissing  Schedules
                                                    arguments set forthinonthethereferenced Bankruptcy
                                                                                   record during         Petition,
                                                                                                 the hearing  on December
30, 2020; and for the reasons set forth in the accompanying Opinion; it is hereby

 IT IS HEREBY
ORDERED          ORDERED
          that the           THAT:to Approve Settlement is DENIED.
                   Debtor's Motion
Case 20-18488-MBK   Doc 620    Filed 01/04/21 Entered 01/04/21 15:19:54   Desc Main
                              Document     Page 3 of 3
